            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

CATAR CLINIC OF HOT SPRINGS,
LLC; STOCKTON MEDICAL
GROUP, LTD.; and C.A.T.A.R.,                        PLAINTIFFS/
LTD.                                       COUNTER-DEFENDANTS

v.                       No. 4:17-cv-520-DPM

THOMAS F. ROBINSON, M.D.; TIFFANY
TERRY; ARKANSAS RECOVERY CLINIC;
ARC REHABILITATION CENTER, P.A.;
CSCB REHABILITATION MANAGEMENT
GROUP, LLC; ADDICTION RECOVERY
CARE OF LITTLE ROCK; ARC CLINIC;
and JILL COGBURN                                        DEFENDANTS

ARC REHABILITATION CENTER, P.A.;
THOMAS F. ROBINSON, M.D.; CSCB
REHABILITATION MANAGEMENT
GROUP, LLC; and TIFFANY TERRY                  COUNTER-PLAINTIFFS

                             JUDGMENT
     1. All claims against Jill Cogburn are dismissed without prejudice
for lack of service.
      2. All other claims against all other parties are dismissed with

prejudice based on the parties' settlements.
      3. The Court retains jurisdiction until 31 July 2020 to enforce the

settlements and the fee award.
      D.P. MarshaI}r.
      United States District Judge




-2-
